Name: Commission Implementing Regulation (EU) NoÃ 780/2012 of 28Ã August 2012 providing for allocation coefficients for the years 2012 to 2017 for the Union contribution towards the aid referred to in Article 103a of Council Regulation (EC) NoÃ 1234/2007 for producer groups in the fruit and vegetables sector in respect of recognition plans notified by 1Ã July 2012
 Type: Implementing Regulation
 Subject Matter: EU finance;  agricultural activity;  Europe;  agricultural policy
 Date Published: nan

 29.8.2012 EN Official Journal of the European Union L 232/3 COMMISSION IMPLEMENTING REGULATION (EU) No 780/2012 of 28 August 2012 providing for allocation coefficients for the years 2012 to 2017 for the Union contribution towards the aid referred to in Article 103a of Council Regulation (EC) No 1234/2007 for producer groups in the fruit and vegetables sector in respect of recognition plans notified by 1 July 2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetable sectors (2), and in particular Article 47(4) thereof, Whereas: (1) Implementing Regulation (EU) No 543/2011 provides for a ceiling for the expenditure to be financed by the European Agricultural Guarantee Fund (the Union contribution) in relation to the aid referred to in Article 103a(1) of Regulation (EC) No 1234/2007 and sets up a notification system, under which the Member States inform the Commission of the financial implications of provisionally accepted recognition plans. (2) The second subparagraph of Article 47(4) of Implementing Regulation (EU) No 543/2011 requires the Commission to set allocation coefficients on the basis of notifications made by the Member State in accordance with Article 38(4) of that Implementing Regulation and to establish the total available Union contribution per Member State per year. (3) On the basis of the information notified by Member States by 1 July 2012 in accordance with Article 38(4) of Implementing Regulation (EU) No 543/2011, it appears that, for the years 2012 and 2013, the total amount of the Union contribution claimed has exceeded the maximum amount laid down in the first subparagraph of Article 47(4) of that Implementing Regulation and that, for the years 2014 to 2017, the total amount claimed has not reached that maximum amount. Accordingly, an allocation coefficient lower than 100 % has to be set for the years 2012 and 2013 and an allocation coefficient of 100 % for the years 2014 to 2017. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 On the basis of the notifications made by Member States by 1 July 2012 in accordance with Article 38(4) of Implementing Regulation (EU) No 543/2011, the allocation coefficients and the resulting total available Union contribution per Member State for the years 2012 to 2017 shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. ANNEX 2012 2013 2014 2015 2016 2017 Allocation coefficient per year: 87,52 % 45,01 % 100 % 100 % 100 % 100 % Total amount allocated per Member State: (a) Bulgaria EUR 1 413 687 EUR 729 139 EUR 1 633 398 EUR 1 378 254 EUR 696 476 EUR 0 (b) Lithuania EUR 242 274 EUR 169 836 EUR 176 887 EUR 447 250 EUR 85 716 EUR 0 (c) Hungary EUR 741 172 EUR 981 815 EUR 1 017 195 EUR 1 335 480 EUR 432 736 EUR 0 (d) Poland (1) EUR 7 479 159 EUR 8 049 649 EUR 5 654 777 EUR 2 853 186 EUR 2 163 241 EUR 40 435 (e) Romania (2) EUR 132 474 EUR 75 794 EUR 175 266 EUR 127 389 EUR 62 262 EUR 0 Total amount allocated to the Member States referred to in points (a) to (e) EUR 10 008 766 EUR 10 006 233 EUR 8 657 523 EUR 6 141 559 EUR 3 440 431 EUR 40 435 (1) Including EUR 60 472 in 2012 according to Article 2(3)(c) of Commission Implementing Regulation (EU) No 302/2012 (OJ L 99, 5.4.2012, p. 21). (2) Including a total of EUR 47 053 for 2012-16 according to Article 2(3)(c) of Implementing Regulation (EU) No 302/2012, split as follows: EUR 9 784 for 2012, EUR 11 334 for 2013, EUR 10 361 for 2014, EUR 8 816 for 2015 and EUR 6 758 for 2016.